                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LINDA PHILLIPS,                            §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §            No. 3:19-CV-2642-D
                                           §
HCA HEALTHTRUST,                           §
                                           §
             Defendant.                    §

                                       ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

has reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Plaintiff must file an amended complaint within 14 days of the date of this order.

If she fails to do so, or files an amended complaint that fails to state a claim on which

relief can be granted, this action will be dismissed.

      SO ORDERED.

      December 17, 2019



                                         _________________________________
                                         SIDNEY A. FITZWATER
                                         SENIOR JUDGE
